--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.12

FIFTH AMENDMENT
OF
JBT CORPORATION SAVINGS AND INVESTMENT PLAN
 
WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the JBT
Corporation Savings and Investment Plan (the “Plan”);
 
WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and
 
WHEREAS, this Fifth Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;
 
NOW, THEREFORE, by virtue of the authority reserved to the Company by Section
12.1 of the Plan, the Plan is hereby amended as follows, effective January 1,
2011, unless specifically stated otherwise:
 
1.           The definition of “Account” set forth in Article I of the Plan is
hereby amended in its entirety to read as follows:


“Account” means any Pre-Tax Contribution Account, Roth Elective Contribution
Account, After-Tax Contribution Account, Company Contribution Account, Company
Safe Harbor Nonelective Contribution Account, Contingent Account and Rollover
Contribution Account established on behalf of a Participant.


2.           The definition of “Basic Contributions” set forth in Article I of
the Plan is hereby amended in its entirety to read as follows:


“Basic Contributions” means a Matched Participant’s Pre-Tax Contributions, Roth
Elective Contributions and After-Tax Contributions not in excess of five percent
of his or her annualized Compensation.


3.           The definition of “Catch-Up Contribution” set forth in Article I of
the Plan is hereby amended in its entirety to read as follows:


“Catch-Up Contribution” means, effective July 1, 2002, a Pre-Tax Contribution
or, effective January 1, 2011, a Roth Elective Contribution made by a
Participant who has attained or will attain age fifty (50) before the close of
the Plan Year, subject to the limitations of Code Section 414(v).  A Roth
Elective Contribution may only be characterized as a Catch-Up Contribution on a
Plan Year basis.


4.           Subpart (a) of the definition of “Compensation” set forth in
Article I of the Plan is hereby amended in its entirety to read as follows:


 
Page 1 of 22

--------------------------------------------------------------------------------

 
 
(a)           including:  overtime, administrative and discretionary bonuses
(including completion bonuses, gainsharing bonuses and performance related
bonuses); sales incentive bonuses; field premiums; back pay and sick pay; plus
the Employee’s Pre-Tax Contributions, Roth Elective Contributions and amounts
contributed to a plan described in Code Section 125 or 132; and the incentive
compensation (effective prior to January 1, 2007, 9/12 of the incentive
compensation) (including management incentive bonuses paid in both cash and
restricted stock and local incentive bonuses) paid during the Plan Year for
services rendered in the preceding Plan Year, and the incentive compensation
(effective prior to January 1, 2007, 3/12 of the incentive compensation) (of the
same types) paid during the preceding Plan Year for services rendered in the
Plan Year preceding the preceding Plan Year (unless, the Participant elects all
such incentive compensation paid for prior Plan Years to be included in
Compensation for the prior Plan Years, or unless the Participant elects that no
such incentive compensation will be included in his or her Compensation); and


5.           The definition of “Eligible Employee” set forth in Article I of the
Plan is hereby amended to add the following paragraphs to the end thereto to
read as follows:


Notwithstanding any provisions of the Plan to the contrary, effective January 1,
2011, an Employee who (1) is on the United States payroll of the Company or a
Participating Employer which is incorporated in, and has its principal place of
business in the United States and (2) is a resident of Guam and who lives in and
works in Guam, shall be an Eligible Employee for all purposes under the Plan.


Notwithstanding any provision of the Plan to the contrary, any Employee who (i)
becomes employed or re-employed by the Company in the Airport Services business
unit on or after January 1, 2011 at one of the Company’s Airport Services
division locations listed in Appendix D and is not a “prevailing wage” employee
or “living wage” employee; (ii) is employed by the Company in the Airport
Services business unit of the Company under Prevailing or Responsible Wage
conditions on or after January 1, 2011 at one of the Company’s Airport Services
division locations listed in Appendix D (a “prevailing wage” employee); or (iii)
is employed by the Company in the Airport Services business unit of the Company
under Living Wage conditions on or after January 1, 2011 at one of the Company’s
Airport Services division locations listed in Appendix D (a “living wage”
employee), shall not be an Eligible Employee.


6.           The definition of “Eligible Retirement Plan” set forth in Article I
of the Plan is hereby amended to add the following to the end thereto to read as
follows:


If any portion of an Eligible Rollover Distribution is attributable to payments
or distributions from a designated Roth account described in Section 402A of the
Code, an “eligible retirement plan” with respect to such portion shall include
only another designated Roth account and a Roth IRA.


 
Page 2 of 22

--------------------------------------------------------------------------------

 
 
7.           The definition of “Eligible Rollover Distribution” set forth in
Article I of the Plan is hereby amended to add the following to the end thereto
to read as follows:


A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of Roth Elective Contributions
which are not included in gross income.  However, such portion may be
transferred only to another Roth elective deferral account under an applicable
retirement plan described in Section 402A(e)(1) of the Code or to a Roth IRA
described in Section 408A of the Code, and only to the extent the rollover is
permitted under Section 402(c) of the Code.


8.           The definition of “Rollover Contribution” set forth in Article I of
the Plan is hereby amended to add the following to the end thereto to read as
follows:


The Plan will accept a Direct Rollover to a Roth Elective Contribution Account
only if it is a Direct Rollover from another Roth elective deferral account
under an applicable retirement plan described in Section 402A(e)(1) of the Code
and only to the extent the rollover is permitted under Section 402(c) of the
Code.


9.           The definitions of “Roth Elective Contribution,” “Roth Elective
Contribution Account” and “Roth Elective Contribution Election” are hereby added
to Article I of the Plan to read as follows:


Roth Elective Contribution means an elective deferral that is (a) designated
irrevocably by the Participant at the time of the cash or deferred election as a
Roth Elective Contribution that is being made in lieu of all or a portion of the
Pre-Tax Contributions the Participant is otherwise eligible to make under
Section 3.1 of the Plan; (b) treated by the Participating Employer as not
excludible from the Participant’s gross income; and (c) maintained by the Plan
in the Participant’s Roth Elective Contribution Account.


A Roth Elective Contribution is generally treated as not excludible from gross
income if it is treated as includible in gross income by the Participating
Employer.  If an elective contribution would not have been includible in gross
income if the amount had been paid directly to the Participant (rather than
being subject to a cash or deferral election), the elective contribution may be
designated as a Roth Elective Contribution.


Contributions and withdrawals of Roth Elective Contributions must be credited
and debited to the designated Roth Elective Contribution Accounts and the Plan
must maintain a record of the Participant’s investment in the contract (i.e.,
Roth Elective Contributions that have not been distributed) with respect to the
designated Roth Elective Contribution Accounts.   In addition, all gains, losses
and other credits or charges must be separately allocated on a reasonable and
consistent basis to the designated Roth Elective Contribution Accounts and other
accounts under the Plan.  However, Forfeitures may not be allocated to the
designated Roth Elective Contribution Accounts and no contributions other than
Roth Elective Contributions and rollover contributions described in Section
402A(c)(3)(B) of the Code may be allocated to such accounts.  The separate Roth
Elective Contribution Account requirement applies at the time the Roth Elective
Contribution is contributed to the Plan and must continue to apply until the
designated Roth Elective Contribution Account is completely distributed.


 
Page 3 of 22

--------------------------------------------------------------------------------

 
 
Roth Elective Contributions made pursuant to Section 414(u) of the Code by
reason of a Participant’s “qualified military service” are not taken into
account when applying the Actual Deferral Percentage test.
 
Roth Elective Contribution Account means the Account established for a
Participant pursuant to Section 3.6.5.


Roth Elective Contribution Election means the Participant’s election to make
Roth Elective Contributions in accordance with Section 3.3.1.


10.           The definition of “Supplemental Contributions” set forth in
Article I of the Plan is hereby amended in its entirety to read as follows:


Supplemental Contributions means a Matched Participant’s Pre-Tax Contributions,
Roth Elective Contributions and After-Tax Contributions in excess of five
percent of his or her annualized Compensation.


11.           Section 2.1(d) is hereby amended in its entirety to read as
follows:


(d)           the Employee has filed with the Administrator a Pre-Tax
Contribution Election, Roth Elective Contribution Election or After-Tax
Contribution Election; and


12.           Section 2.2(b) is hereby amended in its entirety to read as
follows:


(b)           the Participant has filed with the Administrator a Pre-Tax
Contribution Election, Roth Elective Contribution Election or After-Tax
Contribution Election; and


13.           Section 2.3 is hereby amended in its entirety to read as follows:


2.3           Rehires
 
A Participant or Eligible Employee who is rehired as an Eligible Employee after
a Period of Separation becomes an active Participant by filing with the
Administrator a Pre-Tax Contribution Election, Roth Elective Contribution
Election or After-Tax Contribution Election.  When the Employee’s election
becomes effective, the Participant or Eligible Employee will again become an
active Participant.  If such a Participant satisfies one of the conditions for
being a Matched Participant, the Participant becomes an active Matched
Participant by filing with the Administrator a Pre-Tax Contribution Election,
Roth Elective Contribution Election or After-Tax Contribution Election.  When
the Pre-Tax Contribution Election, Roth Elective Contribution Election or
After-Tax Contribution Election becomes effective, the Matched Participant will
become an active Matched Participant.
 
 
Page 4 of 22

--------------------------------------------------------------------------------

 
 
14.           Section 2.6 is hereby amended in its entirety to read as follows:


2.6           Special Rules Relating to Veterans’ Reemployment Rights


The following special provisions will apply to an Eligible Employee or
Participant who is reemployed in accordance with the reemployment provisions of
the Uniformed Services Employment and Reemployment Rights Act (“USERRA”)
following a period of qualifying military service (as determined under USERRA)
and will be interpreted in a manner consistent with Code Section 414(u).


2.6.1        Each period of qualifying military service served by an Eligible
Employee or Participant will, upon his or her reemployment as an Eligible
Employee, be deemed to constitute service with the Participating Employer for
all Plan purposes.


2.6.2        The Participant will be permitted to make up Pre-Tax, Roth Elective
and/or After-Tax Contributions missed during the period of qualifying military
service, so long as he or she does so during the period of time beginning on the
date of the Participant’s reemployment with the Participating Employer following
his or her period of qualifying military service and extending over the lesser
of (a) three times the length of the Participant’s period of qualifying military
service, and (b) five years.


2.6.3        The Participating Employer will not credit earnings to a
Participant’s Account with respect to any Pre-Tax, Roth Elective or After-Tax
Contribution before the contribution is actually made.


2.6.4        A reemployed Matched Participant will be entitled to accrued
benefits attributable to Pre-Tax, Roth Elective or After-Tax Contributions only
if they are actually made.


2.6.5        For all Plan purposes, including the Participating Employer’s
liability for making contributions on behalf of a reemployed Participant as
described above, the Participant will be treated as having received Compensation
from the Participating Employer based on the rate of Compensation the
Participant would have received during the period of qualifying military
service, or if that rate is not reasonably certain, on the basis of the
Participant’s average rate of Compensation during the 12-month period
immediately preceding the period of qualifying military service.


2.6.6        If a Participant makes a Pre-Tax, Roth Elective or After-Tax
Contribution in accordance with the foregoing provisions of this Section 2.6:
 
 
Page 5 of 22

--------------------------------------------------------------------------------

 
 
(a)           those contributions will not be subject to any otherwise
applicable limitation under Code Section 402(g), 404(a) or 415, and will not be
taken into account in applying those limitations to other contributions under
the Plan or any other plan, for the year in which the contributions are made;
the contributions will be subject to the above-referenced limitations only for
the year to which the contributions relate and only in accordance with
regulations prescribed by the Internal Revenue Service; and


(b)           the Plan will not be treated as failing to meet the requirements
of Code Section 401(a)(4), 401(a)(26), 401(k)(3), 410(b) or 416 by reason of the
contributions.


2.6.7.       Effective January 1, 2009, an individual receiving a differential
wage payment, as defined by Section 3401(h)(2) of the Code, is treated as an
Employee of the Participating Employer making the payment and the differential
wage payment is treated as Compensation under the Plan.


The Plan is not treated as failing to meet the requirements of any provision
described in Section 414(u)(1)(C) of the Code due to any contribution or benefit
which is based on the differential wage payment provided that all Employees of
the Participating Employer are entitled to receive differential wage payments,
and to make contributions based on such payments, on reasonably equivalent
terms.


2.6.8.       Effective January 1, 2009, for purposes of Section
401(k)(2)(B)(i)(I) of the Code, an individual is treated as having been severed
from employment during any period in which the individual is performing service
in the uniformed services, as described in Section 3401(h)(2)(A) of the
Code.  If an individual elects to receive a distribution by reason of severance
from employment pursuant to this Section 2.6.8, the individual may not make a
Pre-Tax Contribution, a Roth Elective Contribution or an After-Tax Contribution
during the 6-month period beginning on the date of the distribution.


2.6.9.       In the case of a death occurring on or after January 1, 2007, if a
Participant dies while performing qualified military service (as defined in
Section 414(u) of the Code), the survivors of the Participant are entitled to
any additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed and then terminated employment on account of death.


15.           Section 2.7 is hereby added to the Plan to read as follows:


2.7           Direct Transfers


(a)            Out of Plan.


With respect to a Participant who ceases to be an Eligible Employee under the
Plan due to a transfer of employment to one of the Company’s Airport Services
business unit locations listed in Appendix D from another division of the
Company or from an Affiliate of the Company and, as a result of such transfer of
employment, the Participant becomes a participant in the JBT Airport Services
Division Savings and Investment Plan, the Trustee of the Plan shall “transfer”
as a “non-elective” transfer the entire Account (including any outstanding
loans) of such Participant to the JBT Airport Services Division Savings and
Investment Plan.


 
Page 6 of 22

--------------------------------------------------------------------------------

 
 
(b)           Into the Plan.


With respect to a participant in the JBT Airport Services Division Savings and
Investment Plan who ceases to be an eligible employee under the JBT Airport
Services Division Savings and Investment Plan due to a transfer of employment to
(i) a Participating Employer (other than the Company) under the Plan or (ii) a
division location of the Company other than an Airport Services division
location, from one of the Airport Services division locations of the Company
listed in Appendix D and, as a result of such transfer, the participant becomes
a Participant in the Plan, the Trustee of the Plan shall accept a “non-elective
transfer” of the entire account (including any outstanding loans) of such
Participant from the JBT Airport Services Division Savings and Investment Plan.


(c)           Rules Governing Transfers.


 
(i)
The Trustee of the Plan may not consent to, or be a party to, any transfer of
assets or liabilities to the JBT Airport Services Division Savings and
Investment Plan (or from such plan to this Plan) unless immediately after the
transfer, the accepting plan provides each participant a benefit equal to or
greater in amount than the benefit each participant would have received had the
transferring plan terminated immediately prior to the transfer; provided 100%
immediate vesting is not required and shall not occur as the result of the
transfer.



 
(ii)
The Trustee of the Plan will hold, administer and distribute the transferred
assets as part of the Trust Fund and shall maintain accounts sufficient to
reflect the value of the transfer and to preserve protected benefits arising
from the transferor plan pursuant to Code Section 411(d)(6) and related
Department of Treasury regulations.



(d)           Definitions.


A “transfer” for purposes of the Plan means the Trustee’s movement of assets
from one plan to another plan directly as between the trustees of such plans and
not as a distribution.  A “non-elective” transfer for purposes of the Plan is a
“transfer” without the consent or election of the affected Participant.


16.           Section 3.1 is hereby amended in its entirety to read as follows:


 
Page 7 of 22

--------------------------------------------------------------------------------

 
 
3.1           Pre-Tax Contributions and Roth Elective Contributions


The Company will transmit to the Funding Agent the Pre-Tax Contributions and
Roth Elective Contributions for the Participants.  To determine the amount it
must transmit for each Participant, the Company will multiply the percentage
elected by the Participant in his or her Pre-Tax Contribution Election or his
Roth Elective Contribution by the Participant’s Compensation.


3.1.1        Effective as of July 1, 2002, and for each Plan Year commencing
thereafter, all Participants who have attained or will attain age fifty (50) by
the close of the taxable year shall be eligible to make Catch-Up Contributions
during the Plan Year in accordance with, and subject to the limitations of Code
Section 414(v) as follows:


 
(a)
The Plan shall not be treated as failing to satisfy the requirements of Code
Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416, as applicable, by
reason of the making of such Catch-Up Contributions.  Catch-Up Contributions
shall be disregarded in determining the limitations on Pre-Tax Contributions and
Roth Elective Contributions as provided in Section 3.9.



 
(b)
Pre-Tax Contributions and Roth Elective Contributions (other than Catch-Up
Contributions) determined to be Excess Pre-Tax Contributions and/or Excess Roth
Elective Contributions as provided in Section 3.9.9, or determined to be in
excess of the required limitations of Code Section 415 in a Plan Year may be
recharacterized as a Catch-Up Contribution (to the extent available under the
limitations of Code Section 414(v) as in effect for that Plan Year)  for a
Participant who is eligible to make Catch-Up Contributions, as described in the
first paragraph of this Section 3.1.1.



 
(c)
Catch-Up Contributions shall not be eligible for Company Contributions made on
behalf of a Matched Participant pursuant to Section 3.4.



 
(d)
Pre-Tax Contributions and Roth Elective Contributions determined to be Excess
Contributions as provided in Section 3.9.8 may be recharacterized as Catch-Up
Contributions for a Participant who is eligible, as described in the first
paragraph of this Section 3.1.1, but



(i)           only after the application of Sections 3.12.7 and 3.13.7 regarding
the recharacterization of Excess Contributions as After-Tax Contributions, to
the extent available, and


(ii)          only to the extent a Catch-Up Contribution amount is available
under the limitations of Code Section 414(v) as in effect for that Plan Year.


 
Page 8 of 22

--------------------------------------------------------------------------------

 
 
17.           Section 3.3 is hereby amended in its entirety to read as follows:
 
3.3           Rules Applicable to Both Pre-Tax, Roth Elective and After-Tax
Contributions

3.3.1        In making his or her Pre-Tax Contribution Election, Roth Elective
Contribution Election and After-Tax Contribution Election, a Participant may
choose to defer or contribute between 0% and 20% of his or her Compensation
(effective April 19, 2007, between 0% and 20% or between 0% and 75% if the
Participant is a Nonhighly Compensated Employee), in 1% increments.  The
Participant’s Pre-Tax Contribution Election, Roth Elective Contribution Election
and After-Tax Contribution Election cannot together total more than 20% of his
or her Compensation (effective April 19, 2007, 75% in the case of a Nonhighly
Compensated Employee).  For certain Participants listed on Appendix C for
periods beginning on the Effective Date through December 31, 2001, the minimum
deferral or contribution election may be less than 2% under the Participants’
prior election under the FMC Plans.  The Administrator may reduce the amount of
any Pre-Tax Contribution Election, Roth Elective Contribution Election or make
such other modifications it deems necessary, so that the Plan complies with the
provisions of Code Section 401(k).  Pre-Tax, Roth Elective and After-Tax
Contributions will be made on a payroll deduction basis and in accordance with
uniform and nondiscriminatory rules and procedures established by the
Administrator.  A Participant’s Salary Deferral Election will apply only to
Compensation paid to the Participant while he or she is an Eligible Employee.


3.3.2        A Participant may change his or her Pre-Tax, Roth Elective or
After-Tax Contribution Election percentage or discontinue making Pre-Tax
Contributions, Roth Elective Contributions or After-Tax Contributions, as
frequently as permitted by the Administrator, by completing the form or
following any other election change procedure prescribed by the
Administrator.  An election change will become effective according to the
uniform and nondiscriminatory rules established by the Administrator.


3.3.3        Pre-Tax, Roth Elective and After-Tax Contributions will be
delivered to the Funding Agent as of the earliest date they are known and can
reasonably be segregated from the general assets of the Participating
Employer.  In no event will that date be later than the 15th business day of the
month following the month they would have been paid to the Participant if he or
she had not chosen to defer their payment or contribute them to the Plan.


3.3.4        Notwithstanding any other provision of the Plan, the amount
contributed by the Participating Employers as Pre-Tax Contributions and Roth
Elective Contributions and by Participants as After-Tax Contributions must not
exceed, in the aggregate, 15% of the total Compensation for the Plan Year for
those Participants employed by the Participating Employers eligible for an
allocation for that Plan Year.  In addition, the amount contributed by the
Participating Employers to this Plan or any other qualified plan maintained by
the Participating Employers pursuant to a Participant’s Pre-Tax Contribution
Election and Roth Elective Contribution Election must not exceed the Code
Section 402(g) limit applicable for that calendar year.


 
Page 9 of 22

--------------------------------------------------------------------------------

 
 
3.3.5        Effective October 1, 2006, a Participant shall direct the
investment of his or her Pre-Tax, Roth Elective and After-Tax Contributions into
any of the Investment Funds selected by the Administrator pursuant to Section
10.3, in accordance with the procedures established by the Administrator.


18.           Section 3.6.5 is hereby added to the Plan to read as follows:


3.6.5        Each Participant to whom Roth Elective Contributions are allocated
will have a Roth Elective Contribution Account.  The Roth Elective Contribution
Account will be credited with the Roth Elective Contributions allocable to the
Participant and the income on those contributions, and will be debited with
expenses, losses, withdrawals and distributions chargeable to those
contributions.


19.           The first paragraph of Section 3.7(a) is hereby amended in its
entirety to read as follows:


 
(a)
For purposes of this Section 3.7, the term ‘annual additions’ includes all
Pre-Tax Contributions, After-Tax Contributions, Roth Elective Contributions,
Company Contributions, Company Safe Harbor Nonelective Contributions and
Forfeitures allocated to the Participant’s Accounts for the Plan Year, but shall
not include Catch-Up Contributions pursuant to Code Section 414(v) (as described
in Section 3.1.1), and Excess Pre-Tax Contributions and Excess Ross Elective
Contributions (as described in Section 3.11.4) that are distributed to the
Participant by April 15th following the year for which they were contributed to
the Plan.



20.           Section 3.9 is hereby amended in its entirety to read as follows:


3.9           Limitations on Pre-Tax Contributions, Roth Elective Contributions,
After-Tax Contributions and Company Contributions – Definitions


For purposes of Sections 3.9 through 3.15, the terms defined below have the
meanings ascribed to them in this Section 3.9.


3.9.1        Actual Contribution Percentage means the sum of any After-Tax
Contributions and Company Contributions allocated to the Eligible Participant
for the Plan Year, plus any of the Eligible Participant’s Pre-Tax Contributions
and/or Roth Elective Contributions treated as Company Contributions for the Plan
Year, divided by the Eligible Participant’s Plan Year Compensation, and stated
as a percentage.  All after-tax employee contributions and employer matching
contributions made on behalf of a Highly Compensated Employee under all plans of
the Company and its Affiliates will be aggregated to determine the Highly
Compensated Employee’s Actual Contribution Percentage.  A Company Contribution
that is treated as a Pre-Tax Contribution under Section 3.13.7 is subject to
Section 3.13 and is not taken into account in calculating an Eligible
Participant’s Actual Contribution Percentage.  A Company Contribution that is
forfeited to correct Excess Aggregate Contributions, or because the contribution
to which it relates is treated as an Excess Contribution, Excess Pre-Tax
Contribution, Excess Roth Elective Contribution or Excess Aggregate Contribution
is not taken into account in calculating the Eligible Participant’s Actual
Contribution Percentage.  The Actual Contribution Percentage of an Eligible
Participant who does not make a Pre-Tax Contribution Election, Roth Elective
Contribution Election or an After-Tax Contribution Election is 0.0%.


 
Page 10 of 22

--------------------------------------------------------------------------------

 
 
3.9.2        Actual Deferral Percentage means the amount of Pre-Tax
Contributions and Roth Elective Contributions allocated to the Eligible
Participant for the Plan Year, divided by his or her Plan Year Compensation,
stated as a percentage.  In calculating the Actual Deferral Percentage, Pre-Tax
Contributions and Roth Elective Contributions include Excess Pre-Tax
Contributions and Excess Roth Elective Contributions, respectively, for Highly
Compensated Employees (whether they were made under plans of unrelated employers
or plans of the same or related employers) but do not include Excess Pre-Tax
Contributions or Excess Roth Elective Contributions for Nonhighly Compensated
Employees.  The Actual Deferral Percentage of an Eligible Participant who does
not make a Pre-Tax Contribution Election or a Roth Elective Contribution
Election is 0.0%.


3.9.3        Aggregate Limit means the greater of:


(a)           the sum of:


(i)           1.25 times the Average Actual Deferral Percentage or the Average
Actual Contribution Percentage of the group, whichever is larger; and


(ii)           two percentage points plus the Average Actual Deferral Percentage
or the Average Actual Contribution Percentage of the group, whichever is less,
but in no event more than twice the lesser of the group’s Average Actual
Deferral Percentage and its Average Actual Contribution Percentage; and


(b)           the sum of:


(i)           1.25 times the Average Actual Deferral Percentage or the Average
Actual Contribution Percentage of the group, whichever is less; and


(ii)           two percentage points plus the Average Actual Deferral Percentage
or the Average Actual Contribution Percentage of the group, whichever is larger,
but in no event more than twice the larger of the group’s Average Actual
Deferral Percentage and its Average Actual Contribution Percentage.


For purposes of this Section 3.10.3, the “group” is the group of Eligible
Participants who are Nonhighly Compensated Employees for the preceding Plan
Year.


 
Page 11 of 22

--------------------------------------------------------------------------------

 
 
3.9.4        Average Actual Contribution Percentage means the average of the
Actual Contribution Percentages of the Eligible Participants in a group.


3.9.5        Average Actual Deferral Percentage means the average of the Actual
Deferral Percentages of the Eligible Participants in a group.


3.9.6        Eligible Participant means any Employee who is eligible to make a
Pre-Tax Contribution Election, a Roth Elective Contribution Election or an
After-Tax Contribution Election any time during the Plan Year.


3.9.7        Excess Aggregate Contributions means, for any Plan Year in which
the Actual Contribution Percentage Test under Section 3.13 of the Plan is not
satisfied, the excess of the Company and After-Tax Contributions (and any
Pre-Tax Contributions, Roth Elective Contributions or pre-tax salary deferrals
under other plans, taken into account in determining the Actual Contribution
Percentages) actually made on behalf of Highly Compensated Employees for the
Plan Year, over the maximum amount of such contributions permitted under Section
3.13 of the Plan for the Plan Year.  The amount of Excess Aggregate
Contributions will be determined by first reducing the Company and After-Tax
Contributions to the Highly Compensated Employees with the highest Actual
Contribution Percentage by the lesser of (a) the amount necessary for the Actual
Contribution Percentage of that Highly Compensated Employee to equal the Actual
Contribution Percentage of the Highly Compensated Employee with the next highest
Actual Contribution Percentage; and (b) the amount necessary for the Plan to
satisfy the Actual Contribution Percentage Test under Section 3.13 of the
Plan.  This process will be repeated until the Plan satisfies the Actual
Contribution Percentage Test under Section 3.13 of the Plan.  Then, the
aggregate amount of such reductions will be distributed by reducing the Company
and After-Tax Contributions for the Highly Compensated Employee with the highest
combined dollar amount of Company and After-Tax Contributions by the lesser of
(a) the amount necessary for the dollar amount of that Highly Compensated
Employee’s combined Company and After-Tax Contributions to equal the combined
dollar amount of the Company and After-Tax Contributions of the Highly
Compensated Employee with the next highest combined dollar amount of Company and
After-Tax Contributions; and (b) the amount necessary for the Plan to satisfy
the Actual Contribution Percentage Test.  For each Highly Compensated Employee’s
reductions, the Administrator will begin by making reductions in his or her
Company Contributions, and will reduce the Highly Compensated Employee’s
After-Tax Contributions only if his or her Company Contributions for the Plan
Year have been reduced to zero and it is still necessary to reduce his or her
Plan Year contributions.  The amount of any Highly Compensated Employee’s Excess
Aggregate Contributions is calculated after determining the Excess Contribution
to be recharacterized as After-Tax Contributions for the Plan Year.  To the
extent required, if the Aggregate Limit in Section 3.9.3 of the Plan is
exceeded, further reduction of the Actual Deferral Percentage for all Highly
Compensated Employees will be made in a similar manner so that the Aggregate
Limit is not exceeded.


 
Page 12 of 22

--------------------------------------------------------------------------------

 
 
3.9.8        Excess Contributions means for any Plan Year in which the Actual
Deferral Percentage Test under Section 3.12 of the Plan is not satisfied, the
excess of the Pre-Tax Contributions and Roth Elective Contributions (and any
Company Contributions taken into account in determining the Actual Deferral
Percentages) actually made on behalf of Highly Compensated Employees for the
Plan Year, over the maximum amount of such contributions permitted under Section
3.12 of the Plan for the Plan Year.  The amount of Excess Contributions will be
determined by first reducing the Pre-Tax Contributions or Roth Elective
Contributions, as applicable, of the Highly Compensated Employee with the
highest Actual Deferral Percentage by the lesser of (a) the amount necessary for
the Actual Deferral Percentage of that Highly Compensated Employee to equal the
Actual Deferral Percentage of the Highly Compensated Employee with the next
highest Actual Deferral Percentage; and (b) the amount necessary for the Plan to
satisfy the Actual Deferral Percentage Test under Section 3.13 of the
Plan.  This process will be repeated until the Plan satisfies the Actual
Deferral Percentage Test under Section 3.12 of the Plan.  Then, the aggregate
amount of such reductions will be distributed by reducing the Pre-Tax
Contributions or Roth Elective Contributions, as applicable, for the Highly
Compensated Employee with the highest dollar amount of Pre-Tax Contributions or
Roth Elective Contributions, as applicable, by the lesser of (a) the amount
necessary for the dollar amount of that Highly Compensated Employee’s Pre-Tax
Contributions or Roth Elective Contributions, as applicable, to equal the
Pre-Tax Contributions of the Highly Compensated Employee with the next highest
dollar amount of Pre-Tax Contributions or Roth Elective Contributions, as
applicable; and (b) the amount necessary for the Plan to satisfy the Actual
Deferral Percentage Test.


3.9.9        Excess Pre-Tax Contribution means the amount of Pre-Tax
Contributions for a calendar year that are includible in a Participant’s gross
income under Code Section 402(g) because the Participant’s elective deferrals
exceed the dollar limitation under Code Section 402(g) as determined under
Sections 3.11 and 3.12.


Excess Roth Elective Contribution means the amount of Roth Elective
Contributions for a calendar year that are includible in a Participant’s gross
income under Code Section 402(g) because the Participant’s elective deferrals
exceed the dollar limitation under Code Section 402(g) as determined under
Sections 3.11 and 3.12.


21.           Section 3.10 is hereby amended in its entirety to read as follows:
 
3.10         Maximum Amount of Pre-Tax Contributions and Roth Elective
Contributions


The total amount of Pre-Tax Contributions, Roth Elective Contributions, 401(k)
contributions under another qualified plan, and deferrals under a Code Section
403(b) annuity, a simplified employee pension and/or a simple retirement account
allocated to a Participant in any calendar year cannot exceed the dollar
limitation in effect under Code Section 402(g) for that year.


 
Page 13 of 22

--------------------------------------------------------------------------------

 
 
22.           Sections 3.11 and 3.12 are hereby amended in their entireties to
read as follows:


3.11        Correction of Excess Pre-Tax Contributions and Excess Roth Elective
Contributions


3.11.1           Excess Pre-Tax Contributions or Excess Roth Elective
Contributions, as applicable, as adjusted per Section 3.12.2, will be
distributed to each Participant on whose behalf they were made no later than the
first April 15 following the close of the taxable year of the Participant for
which they were allocated.  In no event may the amount distributed under this
Section 3.12 exceed the Participant’s total Pre-Tax Contributions or Excess Roth
Elective Contributions, as applicable (as adjusted under Section 3.12.2 for
income and losses allocable to them), for the taxable year for which he or she
had Excess Pre-Tax Contributions or Excess Roth Elective Contributions, as
applicable.


3.11.2           The Excess Pre-Tax Contributions or Excess Roth Elective
Contributions, as applicable, to be distributed to a Participant will be
adjusted for income or losses through the close of the Plan Year for which they
were made, with such income or losses determined in a nondiscriminatory manner
(within the meaning of Code Section 401(a)(4)) consistent with the valuation of
Participant Accounts under Section 10.4.  Notwithstanding the preceding to the
contrary, effective January 1, 2006, the Excess Pre-Tax Contributions or Excess
Roth Elective Contributions, as applicable, to be distributed to a Participant
will be adjusted for income or losses up to the date of the distribution of such
Excess Pre-Tax Contributions or Excess Roth Elective Contributions, as
applicable; however, such income or losses may be determined on a date that is
not more than 7 days before such distribution.  Notwithstanding the preceding to
the contrary, effective for Plan Years beginning on or after January 1, 2008,
the Plan Administrator shall not calculate and distribute allocable income or
losses on Excess Pre-Tax Contributions or Excess Roth Contributions, as
applicable, for the period after the close of the Plan Year in which the Excess
Pre-Tax Contributions or Excess Roth Contributions, as applicable, occurred,
prior to the date of distribution.


3.11.3           If a Participant has Excess Pre-Tax Contributions or Excess
Roth Elective Contributions, as applicable, but only when taking into account
his or her pre-tax contributions under another plan, in order to receive a
distribution of Excess Pre-Tax Contributions or Excess Roth Elective
Contributions, as applicable, he or she must make a written claim to the
Administrator no later than the March 15 following the taxable year of the
Participant for which the contributions were made.  The claim must specify the
amount of the Participant’s Excess Pre-Tax Contributions or Excess Roth Elective
Contributions, as applicable, for the preceding taxable year and be accompanied
by the Participant’s written statement that if those amounts are not
distributed, the Participant’s Pre-Tax Contributions or Excess Roth Elective
Contributions, as applicable, when added to amounts deferred under other plans
or arrangements described in Code Sections 401(k), 402(h)(1)(B) (a simplified
employee pension), 403(b) (an annuity plan) or 408(p)(2)(A)(i) (a simple
retirement plan) will exceed the limit imposed on the Participant by Code
Section 402(g) for the year in which the deferral occurred.


 
Page 14 of 22

--------------------------------------------------------------------------------

 
 
3.11.4           Excess Pre-Tax Contributions or Excess Roth Elective
Contributions, as applicable, distributed prior to the first April 15 following
the close of the Participant’s taxable year will not be treated as Annual
Additions under Section 3.7 for the preceding Limitation Year.


3.11.5           Any Pre-Tax Contributions or Excess Roth Elective
Contributions, as applicable, that are properly distributed under Section 3.8 as
excess Annual Additions are disregarded in determining if there are any Excess
Pre-Tax Contributions.


3.12        Actual Deferral Percentage Test


3.12.1           The Average Actual Deferral Percentage for Eligible
Participants who are Highly Compensated Employees for the Plan Year may not
exceed the greater of:


 
(a)
the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; and



 
(b)
the lesser of:



(i)           the Average Actual Deferral Percentage for Eligible Participants
who are Nonhighly Compensated Employees for the Plan Year multiplied by two and


(ii)          the Average Actual Deferral Percentage for Eligible Participants
who are Nonhighly Compensated Employees for the Plan Year plus two percentage
points.


3.12.2     The provisions of Code Section 401(k)(3) are incorporated by
reference.


3.12.3     If this Plan satisfies the requirements of Code Sections 401(a)(4),
401(k), and 410(b) only if aggregated with one or more other plans, or if one or
more other plans satisfy the requirements of those Code sections only if
aggregated with this Plan, then this Section 3.13 is applied by determining the
Actual Deferral Percentages of Eligible Participants as if all the plans were a
single plan.


 
Page 15 of 22

--------------------------------------------------------------------------------

 
 
3.12.4     The Administrator also may treat one or more plans as a single plan
with the Plan whether or not the aggregated plans must be aggregated to satisfy
Code Sections 401(a)(4) and 410(b).  However, those plans must then be treated
as one plan under Code Sections 401(a)(4), 401(k), and 410(b).  Plans may be
aggregated under this Section 3.13.4 only if they have the same plan year.


3.12.5     Pre-Tax Contributions and Roth Elective Contributions may be
considered made for a Plan Year if made no later than the end of the 12-month
period beginning on the day after the close of the Plan Year.


3.12.6     The determination and treatment of the Pre-Tax Contributions, Roth
Elective Contributions and Actual Deferral Percentage of any Participant must
satisfy all requirements prescribed by the Secretary of the Treasury, including,
without limitation, record retention requirements.


3.12.7     The Administrator will limit the election and allocation of Pre-Tax
Contributions and Roth Elective Contributions in order to avoid the creation of
Excess Contributions.  If and to the extent necessary or desirable, the
Administrator will recharacterize Excess Contributions as After-Tax
Contributions, or will distribute Excess Contributions.  Recharacterized Excess
Contributions will be treated as required in Treasury Regulations Section
1.401(k)-1(f)(3).  The Administrator will recharacterize Excess Contributions
within two and one-half months after the close of the Plan Year in which they
arose.  A distribution of Excess Contributions will normally be made within the
same time frame.  At all events, a corrective distribution of Excess
Contributions must be made no later than 12 months after the end of the Plan
Year in which they arose, and will include income allocable to the excess
Contributions for the Plan Year in which they arose; provided, effective January
1, 2006, such Excess Contributions shall be adjusted for income or losses up to
the date of the distribution of such Excess Contributions; however, such income
or losses may be determined on a date that is not more than 7 days before such
distribution.  Notwithstanding the preceding to the contrary, effective for Plan
Years beginning on or after January 1, 2008, the Plan Administrator shall not
calculate and distribute allocable income or losses on Excess Contributions for
the period after the close of the Plan Year in which the Excess Contributions
occurred, prior to the date of distribution.  The method used to determine the
income allocable to Excess Contributions that are distributed will not violate
Code Section 401(a)(4), and will be applied consistently for all Participants
and all corrective distributions for any Plan Year.  Any distribution to a
Participant of less than the entire amount of his or her Excess Contributions
will be treated as a pro rata distribution of Excess Contributions and
income.  The Administrator may combine the correction methods described in this
Section 3.12.7.  The amount of Excess Contributions to be recharacterized or
distributed to a Participant under this Section 3.13.7 will be reduced by any
Excess Pre-Tax Contributions or Excess Roth Elective Contributions previously
distributed to the Participant for his or her taxable year ending with or within
the Plan Year.  Similarly, the amount of Excess Pre-Tax Contributions or Excess
Roth Contributions to be distributed for a Participant’s taxable year will be
reduced by the amount of any Excess Contributions previously distributed or
recharacterized as to that Participant for the Plan Year beginning with or
within the Participant’s taxable year.


 
Page 16 of 22

--------------------------------------------------------------------------------

 
 
3.12.8     Effective January 1, 2006, for purposes of this Section 3.12, if a
Highly Compensated Employee is a Participant under two or more cash or deferred
arrangements, all such cash or deferred arrangements shall be treated as one
cash or deferred arrangement for the purpose of determining the Average Actual
Deferral Percentage with respect to such Highly Compensated Employee.  However,
if the cash or deferred arrangements have different Plan Years, then all Pre-Tax
Contributions or Roth Elective Contributions made during the Plan Year being
tested under all such cash or deferred arrangements shall be aggregated, without
regard to the plan years of the other plans.  Notwithstanding the foregoing,
plans that are not permitted to be aggregated under Treas. Reg. section 1.
401(k) – 1(b)(4) are not required to be aggregated for purposes of this Section
3.12.8.


3.12.9     Notwithstanding the foregoing paragraphs of Section 3.12, effective
for Plan Years beginning on or after January 1, 2010, the test provided in Code
Section 401(k)(3) shall be met if the Plan meets the Safe Harbor Notice
requirement set forth in Section 3.4B and the following Contribution
Requirement.


The Contribution Requirement is met if the Company is required to make the
Company Safe Harbor Nonelective Contributions set forth in Section 3.4A on
behalf of each Nonhighly Compensated Employee who is eligible to participate in
Section 3.4A of the Plan as a non-union Participant without regard to whether
such Employee makes a Pre-Tax Contribution or Roth Elective Contribution
described in Section 3.1 or an After-Tax Contribution described in Section 3.2.


3.12.10.  Notwithstanding any Plan provisions to the contrary, with respect to
any Plan Year for which the Plan is a Safe Harbor 401(k) Plan, when performing
the Actual Deferral Percentage Test, the current year testing method shall be
used and any changes from current year to prior year testing shall be made
pursuant to Internal Revenue Service Notice 98-1, the provisions of which are
incorporated herein by reference.


23.           Sections 3.13.5 and 3.13.9 are hereby amended in their entireties
to read as follows:


 
Page 17 of 22

--------------------------------------------------------------------------------

 
 
3.13.5      An After-Tax Contribution is considered made for a Plan Year if it
is deducted from the Participant’s Compensation during the Plan Year and
transmitted to the Trustee within a reasonable period after that.  A Company
Contribution is considered made for a Plan Year if it is allocated to a Matched
Participant’s Account as of a date within the Plan Year, is actually paid to the
Trust no later than 12 months after the Plan Year, and is made on account of the
Matched Participant’s Basic Contributions for the Plan Year.  A Pre-Tax
Contribution or Roth Elective Contribution may be considered made under this
Section 3.14 for a Plan Year if it is recharacterized for purposes of Section
3.13, and if it is includible in the gross income of the Participant as of a
date during that Plan Year.  A recharacterized Pre-Tax Contribution or Roth
Elective Contribution is includible in a Participant’s gross income as of the
date it would have been paid to the Participant, had the Participant not elected
to defer it into the Plan.


3.13.9.     Notwithstanding the foregoing paragraphs of Section 3.13, effective
for Plan Years beginning on or after January 1, 2010, the test provided in Code
Section 401(m)(2) shall be met if the Plan meets the Safe Harbor Notice
requirement set forth in Section 3.4B, the Contribution Requirements described
in Section 3.12.9, above, and the following Special Limitation on Matching
Contributions.  The Special Limitation on Matching Contributions is met if (i)
Company Contributions described in Section 3.4 on behalf of any Employee may not
be made with respect to an Employee’s Pre-Tax, Roth Elective and After-Tax
Contributions (described in Sections 3.1 and 3.2, respectively) in excess of six
percent (6%) of the Employee’s Compensation, (ii) the rate of Company
Contributions does not increase as the rate of an Employee’s Pre-Tax, Roth
Elective and After-Tax Contributions increases, and (iii) the Company
Contributions with respect to any Highly Compensated Employee at any rate of
Employee Pre-Tax, Roth Elective and After-Tax Contributions is not greater than
that with respect to a Nonhighly Compensated Employee.




24.           Section 4.1 is hereby amended in its entirety to read as follows:


 
4.1
Vesting in After-Tax, Company Safe Harbor Nonelective, Pre-Tax, Roth Elective
and Rollover Contributions Accounts



A Participant is always 100% vested in the balance of his or her After-Tax
Contribution Account, Company Safe Harbor Nonelective Contribution Account,
Pre-Tax Contribution Account, Roth Elective Contribution Account and Rollover
Contribution Account.


25.           Section 5.3 is hereby amended in its entirety to read as follows:


 
5.3
Distribution of Amounts held in a Participant’s Company Safe Harbor Nonelective
Contribution Account, Pre-Tax Contribution Account and Roth Elective
Contribution Account.



Notwithstanding any Plan provisions to the contrary, amounts held in a
Participant’s Company Safe Harbor Nonelective Contribution Account, Pre-Tax
Contribution Account and Roth Elective Contribution Account are not
distributable earlier than upon:
 
 
Page 18 of 22

--------------------------------------------------------------------------------

 
 
(1)  
the Participant’s severance from employment.  Notwithstanding anything herein to
the contrary, a severance from employment shall not occur when an individual
changes status from an Eligible Employee to a Leased Employee;

 
(2)  
the Participant’s death;

 
(3)  
the Participant’s Disability;

 
(4)  
the Participant’s attainment of age 59-1/2;

 
(5)  
with respect to a Participant’s Pre-Tax Contribution Account and Roth Elective
Contribution Account only, the proven financial hardship of the Participant as
described in Section 6.6.3; or

 
(6)  
the termination of the Plan without the “employer” maintaining an “alternative
defined contribution plan” at any time during the period beginning on the date
of plan termination and ending 12 months after all assets have been distributed
from the Plan.  Such a distribution must be made in a “lump sum.”  For purposes
of this Section, the terms “employer,” “alternative defined contribution plan,”
and “lump sum” are as defined under Treasury Regulation Section
1.401(k)-1(d)(4).

 
26.           Effective January 1, 2009, the Section 5-A.6 is hereby added to
the Plan to read as follows:


Section 5-A.6 2009 RMD.


Notwithstanding any other provision of the Plan, a Participant or Beneficiary
who would have been required to receive required minimum distributions for 2009
but for the enactment of Section 401(a)(9)(H) of the Code (“2009 RMDs”), and who
would have satisfied that requirement by receiving distributions that are (1)
equal to the 2009 RMDs or (2) one or more payments in a series of substantially
equal distributions (that include the 2009 RMDs) made at least annually and
expected to last for the life (or life expectancy) of the Participant, the joint
lives (or joint life expectancy) of the Participant and the Participant’s
Beneficiary, or for a period of at least 10 years (“Extended 2009 RMDs”), shall
receive those distributions for 2009.


27.           Section 6.1 is hereby amended to add the following to the end
thereto to read as follows:


For purposes of this Section 6.1 and the determination of whether a
Participant’s Account Balance is greater than $1,000, the Participant’s Roth
Elective Contribution Account and the Participant’s other accounts comprising
the remainder of the Participant’s Account Balance shall be treated as accounts
held under two separate plans (within the meaning of Section 414(l) of the
Code).


 
Page 19 of 22

--------------------------------------------------------------------------------

 
 
28.           Section 6.6.2(h) of the Plan is hereby amended in its entirety to
read as follows:


(h)           all of the current value of vested Company Contributions and FMC
contributions made as to After-Tax Contributions he or she made to the Plan, the
FMCTI Plan or FMC Plans after December 31, 1986 and before January 1, 2011.


29.           Section 6.6.3 is hereby amended in its entirety to read as
follows:


6.6.3        An active Participant may make a hardship withdrawal from his or
her Pre-Tax Contribution Account or Roth Elective Contribution Account if he or
she demonstrates to the Administrator that the withdrawal is necessary to
satisfy the Participant’s immediate and financial need.  A hardship withdrawal
cannot exceed 100% of such Participant’s Pre-Tax Contribution Account or Roth
Elective Contribution Account (excluding adjustment for any income credited to
such Participant’s Pre-Tax Contribution Account or Roth Elective Contribution
Account) at the date of the withdrawal.  In addition, the minimum hardship
withdrawal permitted is $500, or, if less, the total amount of a Participant’s
Pre-Tax Contribution Account or Roth Elective Contribution Account (excluding
adjustment for any income credited to such Participant’s Pre-Tax Contribution
Account or Roth Elective Contribution Account) at the date of withdrawal.


 
(a)
A distribution is on account of an immediate and heavy financial need if it is
for:



(1)           Expenses for (or necessary to obtain) medical care that would be
deductible under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);


(2)           Costs directly related to the purchase of a principal residence
for the Participant (excluding mortgage payments);


(3)           Payment of tuition, related educational fees and room and board
expenses for up to the next 12 months of post-secondary education for the
Participant, the Participant’s spouse, children or dependents (as defined in
Code Section 152, determined without regard to Code Sections 152(b)(1),
152(b)(2) and 152(d)(1)(B));


(4)           Payments necessary to prevent the Participant’s eviction from his
or her principal residence, or foreclosure on the mortgage on the Participant’s
principal residence;


(5)           Payments for burial or funeral expenses for the Participant’s
deceased parent, spouse, children or dependents (as defined in Code Section 152,
determined without regard to Code Section 152(d)(1)(B)); or


 
Page 20 of 22

--------------------------------------------------------------------------------

 
 
(6)           Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty loss deduction under Code Section
165 (determined without regard to whether the loss exceeds 10% of adjusted gross
income).


 
(b)
In the event that the Administrator determines that a Participant has an
immediate and heavy financial need in accordance with Section 6.6.3(a), a
hardship withdrawal may be made from the Plan only if the amount of such
distribution is considered as necessary to satisfy such immediate and heavy
financial need of the Participant pursuant to the following standards:



(1)           The distribution is not in excess of the amount of the immediate
and heavy financial need (including amounts necessary to pay any federal, state
or local income taxes or penalties reasonably anticipated to result from the
distribution);


(2)           The Participant makes a representation (made in writing or such
other form as may be prescribed the Commissioner of the Internal Revenue
Service), unless the Employer has actual knowledge to the contrary, that such
immediate and heavy financial need cannot reasonably be relieved (i) through
reimbursement or compensation by insurance or otherwise; (ii) by liquidation of
the Participant’s assets, (iii) by cessation of Pre-Tax Contributions and Roth
Elective Contributions under the Plan; (iv) by other currently available
distributions (including distribution of ESOP dividends under Code Section
404(k)) and nontaxable (at the time of the loan) loans, under plans maintained
by the Participating Employer or any other employer; or (v) by borrowing from
commercial sources on reasonably commercial terms in an amount sufficient to
satisfy the need; and


(3)           The Participant shall not be permitted to elect to make Pre-Tax
Contributions, Roth Elective Contributions or After-Tax Contributions to the
Plan and all other plans maintained by the Participating Employer on his behalf
for a period of 6 months following the receipt of the distribution.  For this
purpose the phrase “all other plans maintained by the Participating Employer”
means all qualified and nonqualified plans of deferred compensation maintained
by the Participating Employer.


30.           Section 6.7.7 is hereby amended in its entirety to read as
follows:


6.7.7        Roth Elective Contributions


A Participant’s Roth Elective Contributions, including earnings on such
contributions, shall not be available to be borrowed.


31.           Section 10.3.2 is hereby amended in its entirety to read as
follows:


 
Page 21 of 22

--------------------------------------------------------------------------------

 
 
10.3.2      Except as provided in Section 10.3.3, the Administrator or, as
delegated by the Administrator, the Committee may in its sole discretion permit
Participants to determine the portion of their Accounts that will be invested in
each Investment Fund.  The frequency with which a Participant may change his or
her investment election concerning future Pre-Tax Contributions or Roth Elective
Contributions or his or her existing Account will be governed by uniform and
nondiscriminatory rules established by the Administrator or the Committee.  To
the extent permitted under ERISA, the Plan is intended to comply with and be
governed by Section 404(c) of ERISA.


32.           Appendix D is hereby added to read as follows:


Appendix D


List of Airport Services Locations


Name of Division Location
Effective Date
End Date
Prevailing Wage
Employee (Y/N)
Living Wage
Employee (Y/N)
LAX Terminal 6 (FFT AS LAX PW 50248)
January 1, 2011
 
Y
Y
Miami-Dade County (FFT AS MIAMI PW 50245)
January 1, 2011
 
Y
N
Orange County (FFT AS ORANGE CTY PW 50246)
January 1, 2011
 
Y
N
Long Beach (FFT AS Long Beach PW 50247)
January 1, 2011
 
Y
N





IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this ___ day of __________, 2011.
 

 
JOHN BEAN TECHNOLOGIES
CORPORATION
                   
By:
              Its:    

 
 
Page 22 of 22